DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 13, 19, 22, and 24 stand rejected under Section 102.  Claims 13-16, 18, 22, and 23 stand rejected under Section 103.  The drawings stand objected to.   Claims 1-12 and 21 stand allowed.  Claim 17 stands objected to for depending from an objected-to base claim, but has been indicated as having allowable subject matter if placed in independent form.  Claim 20 was previously canceled.
Applicants amended claim 13 to include the subject matter of claim 17, and canceled claim 17.  Applicants also canceled claims 19 and 24.  Applicants provided replacement drawings.  
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added. The previously noted objections to the drawings are withdrawn.  
Section 102 and Section 103 rejections: Applicants’ amendment to claim 13 overcomes the previously noted Section 102 and Section 103 rejections.  These rejections are withdrawn.
Updated searches yielded a new reference, Yu, U.S. Pat. Pub. No. 2019/0148340 (published May 16, 2019), which anticipated or rendered obvious some of the previously allowed claims, specifically, claims 1, 2, 6-10, 12, and 21.  As noted in 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to include the subject matter of claim 3 in claim 1 was given in an interview with applicants’ representative, Mr. Jianing G. Yu, on Thursday, May 20, 2021, and Friday, May 21, 2021.  The Office’s amendment, below, reflects the change, but the amendments were not individually reviewed with applicants’ representative.
The application has been amended as follows: 
Claims
Claim 1, line 2: After “first surface”, add “and a second surface opposite to the first surface”.
Claim 1, line 6: Delete “and”.
Claim 1, line 7: Change the comma to a semicolon.

Claim 3: Cancel claim 3.
Claim 4, line 1: Change “claim 3” to “claim 1”.
Claim 5, line 1: Change “claim 3” to “claim 1”.
The Office adds the following change to claim 5 to correct for informalities:
Claim 5, line 2: After “semiconductor die” add “is”, and change “first die” to “first semiconductor die” and change “second die” to “second semiconductor die”.


Allowable Subject Matter
Claims 1, 2, 4-16, 18, and 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a third semiconductor die connected to the second surface and being encapsulated by a third dielectric”, in combination with the remaining limitations of the claim.
With regard to claims 2, 4-12, and 21: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “a third semiconductor die on a second side of the substrate and electrically bridging the first semiconductor die and the second 
With regard to claims 14-16, 18, 22, and 23: The claims have been found allowable due to their dependency from claim 13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/Victoria K. Hall/Primary Examiner, Art Unit 2897